Exhibit 10.1


RETIREMENT AGREEMENT




This Retirement Agreement (the “Agreement”) is made as of June 5, 2019 by and
among Alliance Data Systems Corporation, ADS Alliance Data Systems, Inc.
(together, the “Company”) and Edward J. Heffernan (“Executive”) (together, the
“Parties”).


WHEREAS, Executive currently serves as President and Chief Executive Officer of
the Company;


WHEREAS, the Parties have discussed Executive’s potential retirement and
separation from employment and other positions with the Company, and the Parties
have mutually agreed to establish terms for Executive’s retirement and
separation; and


WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement shall be the exclusive payments, benefits and rights due
Executive in connection with his retirement and separation from the Company.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1.    Retirement Date; Resignation from Positions.


(a) Executive’s effective date of retirement and separation from employment and
other positions he holds with the Company and/or any affiliates of the Company
will be June 5, 2019 (the “Retirement Date”).  Executive hereby resigns, as of
the Retirement Date, from his positions as President and Chief Executive Officer
of the Company, his membership on the Company’s Board of Directors (the
“Board”), and any and all other positions as an officer, director, employee
and/or member of any Board committees of the Company and/or any Company
affiliates, and further agrees to execute and deliver any documents reasonably
necessary to effectuate such resignations, as requested by the Company.  As of
the Retirement Date, any previously existing agreements related to Executive’s
employment with the Company and the terms and conditions thereof will terminate
and be of no further force or effect; provided that all agreements related to
confidentiality, restrictive covenants, indemnification or D&O insurance
protection, including without limitation any associate confidentiality
agreement, shall remain in full force and effect in accordance with their terms,
except as and to the extent expressly amended by this Agreement.


(b) Executive shall be paid, in accordance with the Company’s regular payroll
practices, all unpaid base salary earned through the Retirement Date, including
any amounts for accrued unused vacation time to which Executive is entitled
through such date in accordance with Company policy. Executive shall also
receive reimbursement of any unreimbursed business expenses reasonably incurred
through such date consistent with past practice, and Executive shall receive
(or, as applicable, be entitled to receive) all employee benefits and
compensation to which he is entitled by law or by the terms of such benefit and
compensation arrangements (as amended through the Retirement Date with respect
to senior executives generally) including, without limitation, contributions
from employer or Executive in respect of any qualified or nonqualified deferred
compensation plan (including the Executive Deferred Compensation Plan)
(together, the “Accrued Obligations”).  As of the Retirement Date, all salary
payments from the Company will cease and Executive’s participation under
Company-provided benefit plans, programs, or practices as an active employee
will terminate, except as required by federal or state law or as otherwise
specifically set forth in this Agreement.


1

--------------------------------------------------------------------------------




2.    Retirement Benefits.  Executive shall be paid or provided the following
benefits (the “Retirement Benefits”), less applicable deductions and
withholdings, in accordance with this Section 2 if, and only if, (i) Executive
executes the Release attached hereto as Attachment A (the “Release”) on the
Retirement Date and (ii) Executive does not revoke the Release within seven (7)
calendar days of the date of Executive’s execution of the Release (the “Release
Revocation Period”):


(a) A cash lump sum equal to $1,006,200;


(b) A cash bonus amount of $2,250,000; and


(c) Accelerated vesting and settlement of the restricted stock units and
performance stock units set forth on Schedule 1 attached hereto.  Except as
expressly set forth on Schedule 1, any unvested equity awards held by Executive
that do not vest under this Retirement Agreement as of the Retirement Date shall
be immediately forfeited on the Retirement Date. The Retirement Benefits will be
paid to Executive within 30 days after the date the Release Revocation Period
ends.  Executive will be responsible for the payment of any required federal,
state, local or foreign taxes incurred, or to be incurred, in connection with
the Retirement Benefits, and the Company shall withhold from amounts payable
under this Agreement all taxes that are required to be withheld by applicable
laws with respect thereto and report on any applicable federal, state, local or
foreign tax reporting form any income to Executive determined by the Company as
resulting from such amounts payable or benefits provided hereunder.  Amounts
payable hereunder or under any other arrangement referenced herein shall not be
subject to mitigation or offset.


3.    Not a Release. Nothing in this Agreement shall constitute or be deemed to
constitute a release or waiver of claims Executive may have as of the Retirement
Date.


4.    Ongoing Obligations.  Executive acknowledges and reaffirms his obligation,
except as otherwise permitted by Section 7 below, to keep confidential and not
to use or disclose any and all non-public information concerning the Company
acquired by him during the course of his employment with the Company, including,
but not limited to, any non-public information concerning the Company’s
business, operations, products, programs, affairs, performance, personnel,
technology, science, intellectual property, plans, strategies, approaches,
prospects, financial condition or development related matters or any matters
covered by any associate confidentiality agreement to which Executive is a
party.   The Parties acknowledge that as of the Retirement Date, stock ownership
and retention guidelines that are applicable to senior executives of the Company
will no longer apply to Executive (without the need for further action relating
thereto).


2

--------------------------------------------------------------------------------




5.    Non-Disparagement.  Executive understands and agrees that from and after
the Retirement Date, except as otherwise permitted by Section 7 below, he will
not, in public or private, make any false, disparaging, negative, critical,
adverse, derogatory or defamatory statements, whether orally or in writing,
including online (including, without limitation, on any social media,
networking, or employer review site) or otherwise, to any person or entity,
including, but not limited to, any media outlet, industry group, key opinion
leader, financial institution, research analyst or current or former employee,
board member, consultant, shareholder, client or customer of the Company,
regarding the Company, or any of its affiliates, subsidiaries, parent companies,
predecessors, and successors, and then current officers and directors, or
regarding the Company’s business, operations, products, programs, affairs,
performance, personnel, technology, science, intellectual property, plans,
strategies, approaches, prospects, financial condition or development related
matters.  The Company hereby agrees that it shall cause during their respective
period of service to the Company and its affiliates the members of their
respective Boards and their respective senior executive officers not to make,
any false, disparaging, negative, critical, adverse, derogatory or defamatory
statements, whether orally or in writing, including online (including, without
limitation, on any social media, networking, or employer review site) or
otherwise, to any person or entity, including but not limited to, any media
outlet, industry group, key opinion leader, financial institution, research
analyst or current or former employee, board member, consultant, shareholder,
client or customer of the Company, regarding Executive or any affiliates of
Executive. The Company will issue no official statement regarding Executive or
any such affiliates without Executive’s prior written consent (not to be
unreasonably withheld); provided, however, that nothing herein shall restrict
the Company from making public announcement (including via press release and
filing on Form 8-K) of Executive’s retirement and related succession matters. 
For the avoidance of doubt, the foregoing shall not prevent any person from
stating or repeating factual information which is otherwise publicly available,
or from making truthful disclosures or reports to the extent required by law or
in any litigation or arbitration.  For the further avoidance of doubt, nothing
herein shall be deemed to prevent any person from engaging in good faith
competition in the marketplace with any Released Parties.


6.    Company Property.  Executive confirms that he will comply with the
Company’s policies regarding return of Company property, except that Executive
will be entitled to retain his Company provided iPad, iPhone, and his contact
list.


7.    Scope of Disclosure Restrictions.  Nothing in this Agreement or elsewhere
prohibits Executive from communicating with government agencies about possible
violations of federal, state, or local laws or otherwise providing information
to government agencies, filing a complaint with government agencies, or
participating in government agency investigations or proceedings.  Executive is
not required to notify the Company of any such communications; provided,
however, that nothing herein authorizes Executive to waive and nothing herein
shall be deemed to waive the Company’s attorney-client privilege.  Further,
notwithstanding Executive’s confidentiality and nondisclosure obligations,
Executive is hereby advised as follows pursuant to the Defend Trade Secrets Act:
“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.”
3

--------------------------------------------------------------------------------




8.    Cooperation.  Executive agrees that, to the extent permitted by law, he
shall reasonably cooperate with the Company in the investigation, defense or
prosecution of any claims or actions which already have been brought, are
currently pending, or which may be brought in the future against the Company by
a third party or by or on behalf of the Company against any third party, whether
before a state or federal court, any state or federal government agency, or a
mediator or arbitrator (except where such claim or action is by Executive or its
affiliate where Executive or such affiliate is or could reasonably be expected
to be adverse to the Company or its affiliates).  Executive’s cooperation in
connection with such claims or actions shall include, but not be limited to,
being available on reasonable advance notice to meet with the Company’s counsel,
at reasonable times and locations designated by the Company and reasonably
agreeable to Executive, to participate in the investigation or preparation of
the Company’s claims or defenses, to assist in the preparation for trial or
discovery or an administrative hearing, mediation, arbitration or other
proceeding, to provide any relevant information in his possession, and to act as
a witness when requested by the Company (except where, as determined by
Executive’s counsel selected by him, such cooperation would be adverse in any
material respect to Executive’s interests). The Company will reimburse Executive
for all reasonable and documented out of pocket costs that he incurs to comply
with this paragraph (including, without limitation, any attorneys’ fees and
costs reasonably incurred by him).  Executive further agrees that, to the extent
permitted by law, he will notify the Company promptly in the event that he is
served with a subpoena (other than a subpoena issued by a government agency),
or in the event that he is asked to provide a third party (other than a
government agency) with information concerning any actual or potential complaint
or claim against the Company.


9.    Amendment and Waiver.  This Agreement and the Release, upon their
respective effective dates (as defined below), shall (i) be binding upon the
Parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the Parties and (ii) be binding upon and shall inure to the
benefit of the Parties and their respective agents, assigns, heirs,
executors/administrators/personal representatives, and successors.  No delay or
omission by the Company or Executive in exercising any right under this
Agreement or the Release shall operate as a waiver of that or any other right. 
A waiver or consent given by the Company or Executive on any one occasion shall
be effective only in that instance and shall not be construed as a bar to or
waiver of any right on any other occasion.


10.    Validity.  Should any provision of this Agreement or the Release be
declared or be determined by any court of competent jurisdiction to be illegal
or invalid, the validity of the remaining parts, terms or provisions shall not
be affected thereby and said illegal or invalid part, term or provision shall be
deemed not to be a part of this Agreement or the Release.


4

--------------------------------------------------------------------------------




11.    Nature of Agreement.  Both Parties understand and agree that this
Agreement is a retirement agreement and the Release is a release of claims
agreement, and neither constitute an admission of liability or wrongdoing on the
part of the Company or Executive.


12.   Time for Consideration and Revocation.  This Agreement shall be effective
and enforceable as of the Retirement Date.  The Release shall become effective
and enforceable on the 8th calendar day following the date on which Executive
executes the Release, provided Executive does not exercise his revocation rights
with respect to the Release during the Release Revocation Period.  Executive
understands that he will not be paid or provided the Retirement Benefits unless
he timely signs and returns the Release and does not revoke the Release within
the Release Revocation Period.


13.    Acknowledgments.  Executive acknowledges that he has been given a
reasonable amount of time to consider this Agreement, that he has been given at
least twenty-one (21) days to consider the Release prior to being required to
sign it (such 21-day period, the “Consideration Period”), and that the Company
has advised him to consult with an attorney of his own choosing prior to signing
this Agreement and the Release. Executive further acknowledges and agrees that
any changes made to this Agreement or any exhibits or attachments hereto
following his initial receipt of this Agreement, whether material or immaterial,
shall not re-start or affect in any manner the Consideration Period. Executive
understands that he may revoke the Release for a period of seven (7) days after
he signs it by notifying the Company in writing, and that the Release shall not
be effective or enforceable until the expiration of the seven (7) day revocation
period.  Executive understands and agrees that by entering into the Release he
will be waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he will have received consideration beyond that to
which he was previously entitled.


14.    Voluntary Assent.  Executive affirms that no other promises or agreements
of any kind have been made to or with Executive by any person or entity
whatsoever to cause him to sign this Agreement, and that he fully understands
the meaning and intent of this Agreement and that he has been represented by
counsel of his own choosing.  Executive further states and represents that he
has carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.


15.   Governing Law.  This Agreement and the Release shall be interpreted and
construed by the laws of the State of Texas, without regard to conflict of laws
provisions.  Each of the Company and Executive hereby irrevocably submits to and
acknowledges and recognizes the exclusive jurisdiction and venue of the courts
of the State of Texas (which courts, for purposes of this Agreement and the
Release, are the only courts of competent jurisdiction), over any suit, action
or other proceeding arising out of, under or in connection with this Agreement
and the Release or the subject matter thereof.


16.   Entire Agreement.  This Agreement contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to
Executive’s retirement and separation from the Company, and the settlement of
certain claims or potential claims against the Company described herein, and
cancels all previous oral and written negotiations, agreements, commitments and
writings in connection therewith (including without limitation that certain
Change in Control Severance Protection Agreement dated as of December 13, 2016
made by and between Executive and ADS Alliance Data Systems, Inc.) with the
exception of any associate confidentiality agreement Executive has previously
executed.
5

--------------------------------------------------------------------------------




17.    Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Facsimile and PDF signatures shall be
deemed to be of equal force and effect as originals.


18.    Press Release; Communications.  This Agreement and the arrangements
herein described may be disclosed as required by applicable law.  The Company
will prepare a good faith communication to be delivered to the Company’s
employees describing Executive’s role through the Retirement Date, which
communication will serve as the basis for replies to inquiries made of the
Company (or its personnel) with respect to Executive’s service or the
termination thereof.




[Remainder of page intentionally left blank]


6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.



 
ALLIANCE DATA SYSTEMS CORPORATION
ADS ALLIANCE DATA SYSTEMS, INC.
               
By:  /s/ Joseph L. Motes III
Date: June 5, 2019
 
Name: Joseph L. Motes III
   
Title:  General Counsel
 








 
I hereby agree to the terms and conditions set forth above.  I have been given a
reasonable
amount of time to consider this Agreement and I have chosen to execute this on
the date
below.  I further understand that my receipt of the Retirement Benefits is
contingent upon
my timely execution, return and non-revocation of the Release, and that I have
been given
at least twenty-one (21) days to consider such Release, and will have seven (7)
days in
which to revoke my acceptance after I sign such Release.




 
Edward J. Heffernan
               
/s/ Edward J. Heffernan
Date: June 5, 2019





7

--------------------------------------------------------------------------------





ATTACHMENT A


RELEASE OF CLAIMS


This Release of Claims (the “Release”) is made by (i) Edward J. Heffernan
(“Executive”) and (ii) Alliance Data Systems Corporation and ADS Alliance Data
Systems, Inc.  (together, the “Company”) as of the date set forth opposite their
signatures below.  Capitalized terms used but not defined herein have the
meanings set forth in the Retirement Agreement to which this Release is attached
as Attachment A.


WHEREAS, Executive’s Retirement Date has occurred on or prior to the execution
of this Release; and


WHEREAS, the Parties are entering into this Release in accordance with the terms
and conditions set forth in the Retirement Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1.  Releases – In exchange for the consideration set forth in the Retirement
Agreement, which Executive acknowledges he would not otherwise be entitled to
receive, Executive hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its affiliates, subsidiaries,
parent companies, predecessors, and successors, and all of their respective past
and present officers, committees, directors, stockholders, partners, members,
employees, agents, representatives, plan administrators, attorneys, insurers and
fiduciaries (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
Executive ever had or now has against any or all of the Released Parties up to
the date on which he signs this Release, whether known or unknown, arising out
of or relating to Executive’s employment or service with, separation or
retirement from the Company including, but not limited to, all claims under
Title VII of the Civil Rights Act, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, the Genetic Information Nondiscrimination Act,
the Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act, the Rehabilitation Act, Executive Order 11246, Executive Order
11141, the Fair Credit Reporting Act, and the Employee Retirement Income
Security Act, all as amended; all common law claims including, but not limited
to, actions in defamation, intentional infliction of emotional distress,
misrepresentation, fraud, wrongful discharge, and breach of contract; and any
claim or damage arising out of Executive’s provision of services to and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that this release of claims shall not (i)
prevent Executive from filing a charge with, cooperating with, or participating
in any investigation or proceeding before, the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that Executive
acknowledges that he may not recover any monetary benefits in connection with
any such charge, investigation, or proceeding, and Executive further waives any
rights or claims to any payment, benefit, attorneys’ fees or other remedial
relief in connection with any such charge,



--------------------------------------------------------------------------------




investigation or proceeding), (ii) release any of the Released Parties with
respect to any rights to vested compensation or benefits or unvested
compensation or benefits that are eligible to vest in connection with the
Retirement Date as Retirement Benefits (including, without limitation, with
respect to reimbursement claims for benefits under health and welfare plans)
under any employee benefit or compensation plan or any health care continuation
to the extent such continuation is required by applicable law, or under any
securities trading (e.g., 10b5-1) plan; (iii) deprive Executive of or release
any rights Executive may have under the Company’s certificate of incorporation,
by-laws, insurance and/or any indemnification agreement between Executive and
the Company (and/or otherwise under law) for indemnification, contribution,
exculpation, and/or defense as an employee, officer or director of the Company
or any Released Party for his service to the Company or any Released Party
(recognizing that such indemnification, contribution, exculpation, and/or
defense is not guaranteed by this Release and shall be governed by the
instrument or law, if any, providing for such indemnification and/or defense in
a manner that is consistent with other senior executive officers and directors
and which is not administered or amended to the disproportionate disfavor of
Executive), (iv) release any of the Released Parties with respect to any
securities held or once held by Executive (or his estate planning vehicles or
permitted transferees of Executive), or (v) deprive Executive of or release any
of the rights under this Release or the Retirement Agreement (including, without
limitation, with respect to Accrued Obligations) or any other agreement
containing covenants for the benefit of Executive.


In exchange for good and valuable consideration, which is hereby acknowledged,
the Company (on its behalf and on behalf of its affiliates, subsidiaries, parent
companies, predecessors, and successors, and all of their respective past and
present officers, directors, stockholders, committees, partners, members,
employees, agents, representatives, plan administrators, attorneys, insurers and
fiduciaries) (collectively, the “Releasing Company Parties”) hereby fully,
forever, irrevocably and unconditionally releases, remises and discharges
Executive, and his  affiliates, heirs, estates and administrators (collectively,
the “Executive Released Parties”) from any and all claims, charges, complaints,
demands, actions, causes of action, suits, rights, debts, sums of money, costs,
accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature that the
Releasing Company Parties ever had or now has against any or all of the
Executive Released Parties up to the date on which the Company signs this
Release, whether known or unknown, arising out of or relating to Executive’s
employment or service with, separation or retirement from the Company, including
all common law claims including, but not limited to, actions in defamation,
intentional infliction of emotional distress, misrepresentation, wrongful
discharge, and breach of contract; and any claim or damage arising out of
Executive’s provision of services to and/or separation from the Company under
any common law theory or any federal, state or local statute or ordinance;
provided, however, that this release of claims shall not (i) release any of the
Executive Released Parties from any claim for fraud or bad faith with respect to
Executive’s service to the Releasing Company Parties (although the Company
represents that it is not aware, as of the date of this Release, of any grounds
for such a claim), (ii) rights to enforce any employment based restrictive
covenants that are intended to apply hereafter, (iii) rights to effect a
performance based clawback of performance based awards pursuant to the Company’s
equity plan governing outstanding awards generally, or (iv) any rights the
Company has under the Retirement Agreement.


2

--------------------------------------------------------------------------------




2.  Company Property – Executive confirms that he has complied or will comply
with the Company’s policies regarding the return of Company property in all
material respects consistent with the Retirement Agreement.


3.  Business Expenses; Final Compensation – Executive acknowledges that, other
than (i) his final paycheck for work performed through the Retirement Date, (ii)
payment for any accrued, unused vacation time as of the Retirement Date, and
(iii) reimbursement for any outstanding business expenses incurred in
conjunction with the performance of his employment and submitted in accordance
with Company policy, he has received all compensation due to him from the
Company, and that he is not eligible or entitled to receive any additional
payments or consideration from the Company beyond that set forth in the
Retirement Agreement or under applicable employee benefit or compensation
programs.


4.  Time for Consideration; Acknowledgments – Executive acknowledges that, in
order to be eligible to receive the Retirement Benefits, he must sign and return
this Release on the Retirement Date.  Executive acknowledges that he has been
given at least twenty-one (21) days to consider this Release, and that the
Company advised him to consult with an attorney of his own choosing prior to
signing this Release, and that he has done so.  Executive understands that he
may revoke this Release for a period of seven (7) calendar days of the date he
signs it (the “Release Revocation Period”) by notifying the Company in writing,
and the Release shall not be effective or enforceable until the expiration of
the Release Revocation Period (i.e., on the day immediately following expiration
of such revocation period).  Executive understands and agrees that by entering
into this Release, he is waiving any and all rights or claims he might have
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, and that he has received consideration beyond that to
which he was previously entitled.


5.  Voluntary Assent – Executive affirms that no other promises or agreements of
any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Release, and that he fully understands the meaning and
intent of this Release.  Executive states and represents that he has had an
opportunity to fully discuss and review the terms of this Release with an
attorney. The undersigned further state and represents that they have carefully
read this Release, understand the contents herein, freely and voluntarily
assents to all of the terms and conditions hereof, and signs their name of their
own free act.


For the avoidance of doubt, this Release supplements, and in no way limits, the
Retirement Agreement.


I hereby provide this Release as of the current date and acknowledge that the
execution of this Release is in further consideration of my receipt of the
Retirement Benefits, which I acknowledge would not occur if I did not enter into
this Release.  I intend that this Release will become a binding agreement
between me and the Company if I do not revoke my acceptance in seven (7) days.


The undersigned acknowledge and agree that they are authorized to act on behalf
of the persons and entities covered hereby.




3

--------------------------------------------------------------------------------






Edward J. Heffernan
      /s/ Edward J. Heffernan

Date: June 5, 2019
           
ALLIANCE DATA SYSTEMS CORPORATION
(FOR ITSELF AND THE RELEASING COMPANY PARTIES)
ADS ALLIANCE DATA SYSTEMS, INC.
     
By: /s/ Joseph L. Motes III

Date: June 5, 2019
Name: Joseph L. Motes III
 
Title:   General Counsel
 







4




--------------------------------------------------------------------------------